 

Exhibit 10.5 

 

October 6, 2020

 

Vy Global Growth

Floor 4, Willow House, Cricket Square

Grand Cayman, KY1-9010

Cayman Islands

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Vy Global Growth, a Cayman Islands exempted company (the “Company”),
and Morgan Stanley & Co. LLC and Deutsche Bank Securities Inc., as
representatives (the “Representatives”) of the several underwriters named
therein (the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”) of 57,500,000 of the Company’s units (including
7,500,000 units that may be purchased pursuant to the Underwriters’ option to
purchase additional units, the “Units”), each comprised of one of the Company’s
Class A ordinary shares, par value $0.0001 per share (the “Ordinary Shares”),
and one-fifth of one redeemable warrant (each whole warrant, a “Warrant”). Each
Warrant entitles the holder thereof to purchase one Ordinary Share at a price of
$11.50 per share, subject to adjustment. The Units will be sold in the Public
Offering pursuant to a registration statement on Form S-1 and a prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”). Certain capitalized terms used herein are defined
in paragraph 1 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Vy Global Growth Management Co. (the “Sponsor”) and each of the
undersigned (each, an “Insider” and, collectively, the “Insiders”) hereby agree
with the Company as follows:

 

1.                    Definitions. As used herein, (i) “Business Combination”
shall mean a merger, share exchange, asset acquisition, share purchase,
reorganization or similar business combination with one or more businesses or
entities; (ii) “Founder Shares” shall mean the 14,375,000 Class B ordinary
shares of the Company, par value $0.0001 per share, outstanding prior to the
consummation of the Public Offering; (iii) “Private Placement Warrants” shall
mean the warrants that will be acquired by the Sponsor for an aggregate purchase
price of $12,000,000 (or up to $13,500,000 if the Underwriters’ exercise their
option to purchase additional units in full) in a private placement that shall
close simultaneously with the consummation of the Public Offering (including the
Ordinary Shares issuable upon exercise of such Private Placement Warrants
thereof); (iv) “Public Shareholders” shall mean the holders of Ordinary Shares
included in the Units issued in the Public Offering; (v) “Public Shares” shall
mean the Ordinary Shares included in the Units issued in the Public Offering;
(vi) “Trust Account” shall mean the trust account into which a portion of the
net proceeds of the Public Offering and the sale of the Private Placement
Warrants shall be deposited; (vii) “Transfer” shall mean the (a) sale of, offer
to sell, contract or agreement to sell, hypothecate, pledge, grant of any option
to purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (viii) “Charter”
shall mean the Company’s Amended and Restated Memorandum and Articles of
Association, as the same may be amended from time to time.

 



1 

 

 

2.Representations and Warranties.

 

(a)                       The Sponsor and each Insider, with respect to itself,
herself or himself, represent and warrant to the Company that it, she or he has
the full right and power, without violating any agreement to which it, she or he
is bound (including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Letter
Agreement, and, as applicable, to serve as an officer of the Company and/or a
director on the Company’s Board of Directors (the “Board”), as applicable, and
each Insider hereby consents to being named in the Prospectus, road show and any
other materials as an officer and/or director of the Company, as applicable.

 

(b)                      Each Insider represents and warrants, with respect to
herself or himself, that such Insider’s biographical information furnished to
the Company (including any such information included in the Prospectus) is true
and accurate in all material respects and does not omit any material information
with respect to such Insider’s background. The Insider’s questionnaire furnished
to the Company is true and accurate in all material respects. Each Insider
represents and warrants that such Insider is not subject to or a respondent in
any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; such Insider has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and such Insider is not currently a
defendant in any such criminal proceeding; and such Insider has never been
suspended or expelled from membership in any securities or commodities exchange
or association or had a securities or commodities license or registration
denied, suspended or revoked.

 

3.                      Business Combination Vote. It is acknowledged and agreed
that the Company shall not enter into a definitive agreement regarding a
proposed Business Combination without the prior consent of the Sponsor. The
Sponsor and each Insider, with respect to itself or herself or himself, agrees
that if the Company seeks shareholder approval of a proposed initial Business
Combination, then in connection with such proposed initial Business Combination,
it, she or he, as applicable, shall vote all Founder Shares and any Public
Shares held by it, her or him, as applicable, in favor of such proposed initial
Business Combination (including any proposals recommended by the Board in
connection with such Business Combination) and not redeem any Public Shares held
by it, her or him, as applicable, in connection with such shareholder approval.

 

4.Failure to Consummate a Business Combination; Trust Account Waiver.

 

(a)                      The Sponsor and each Insider hereby agree, with respect
to itself, herself or himself, that in the event that the Company fails to
consummate its initial Business Combination within the time period set forth in
the Charter, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up; (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Public Shares, at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay income taxes (less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then outstanding
Public Shares, which redemption will completely extinguish Public Shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any); and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Board, liquidate and dissolve, subject in the case of clauses (ii) and
(iii) to the Company’s obligations under Cayman Islands law to provide for
claims of creditors and in all cases subject to the other requirements of
applicable law. The Sponsor and each Insider agree not to propose any amendment
to the Charter (i) that would modify the substance or timing of the Company’s
obligation to provide holders of the Public Shares the right to have their
shares redeemed in connection with an initial Business Combination or to redeem
100% of the Public Shares if the Company does not complete an initial Business
Combination within the required time period set forth in the Charter or (ii)
with respect to any provision relating to the rights of holders of Public Shares
unless the Company provides its Public Shareholders with the opportunity to
redeem their Public Shares upon approval of any such amendment at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest earned on the funds held in the Trust Account
and not previously released to the Company to pay income taxes, if any, divided
by the number of then-outstanding Public Shares.

 



2 

 

 

(b)                      The Sponsor and each Insider, with respect to itself,
herself or himself, acknowledges that it, she or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares held by it, her or him, if any. The Sponsor
and each Insider hereby further waives, with respect to any Founder Shares and
Public Shares held by it, her or him, as applicable, any redemption rights it,
she or he may have in connection with (x) the completion of the Company’s
initial Business Combination, and (y) a shareholder vote to approve an amendment
to the Charter (i) that would modify the substance or timing of the Company’s
obligation to provide holders of the Public Shares the right to have their
shares redeemed in connection with an initial Business Combination or to redeem
100% of the Public Shares if the Company has not consummated an initial Business
Combination within the time period set forth in the Charter or (ii) with respect
to any provision relating to the rights of holders of Public Shares (although
the Sponsor and the Insiders shall be entitled to liquidation rights with
respect to any Public Shares they hold if the Company fails to consummate a
Business Combination within the required time period set forth in the Charter).

 

5.Lock-up; Transfer Restrictions.

 

(a)                       The Sponsor and the Insiders agree that they shall not
Transfer any Founder Shares (the “Founder Shares Lock-up”) until the earlier of
(A) one year after the completion of the Company’s initial Business Combination
and (B) the date following the completion of an initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Public
Shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property (the “Founder Shares Lock-up Period”).
Notwithstanding the foregoing, if, subsequent to a Business Combination, the
closing price of the Ordinary Shares equals or exceeds $12.00 per share (as
adjusted for share sub-divisions, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination, the Founder Shares shall be released from the Founder Shares
Lock-up.

 

(b)                       Subject to the provisions set forth in paragraph 5(c),
the Sponsor and Insiders agree that they shall not effectuate any Transfer of
Private Placement Warrants or the Ordinary Shares underlying such Private
Placement Warrants until 30 days after the completion of an initial Business
Combination.

 



3 

 

 

(c)                       Notwithstanding the provisions set forth in paragraphs
5(a) and (b), Transfers of the Founder Shares, Private Placement Warrants or
Ordinary Shares underlying the Private Placement Warrants are permitted (a) to
the Company’s officers or directors, any affiliates or family member of any of
the Company’s officers or directors, any members or partners of the Sponsor or
their affiliates, any affiliates of the Sponsor, or any employees of such
affiliates; (b) in the case of an individual, by gift to a member of one of the
individual’s immediate family or to a trust, the beneficiary of which is a
member of the individual’s immediate family, an affiliate of such person or to a
charitable organization; (c) in the case of an individual, by virtue of laws of
descent and distribution upon death of the individual; (d) in the case of an
individual, pursuant to a qualified domestic relations order; (e) by private
sales or transfers made in connection with the consummation of a Business
Combination at prices no greater than the price at which the Founder Shares,
Private Placement Warrants or Ordinary Shares underlying the Private Placement
Warrants, as applicable, were originally purchased; (f) by virtue of the
Sponsor’s organizational documents upon liquidation or dissolution of the
Sponsor; (g) to the Company for no value for cancellation in connection with the
consummation of its initial Business Combination; (h) in the event of the
Company’s liquidation prior to the completion of its initial Business
Combination; or (i) in the event of completion of a liquidation, merger, share
exchange or other similar transaction which results in all of the Company’s
Public Shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property subsequent to the completion of an initial Business
Combination; provided, however, that in the case of clauses (a) through (f)
these permitted transferees must enter into a written agreement agreeing to be
bound by these transfer restrictions.

 

(d)                      During the period commencing on the effective date of
the Underwriting Agreement and ending 180 days after such date, the Sponsor and
each Insider shall not, without the prior written consent of the
Representatives, Transfer any Units, Ordinary Shares, Warrants or any other
securities convertible into, or exercisable or exchangeable for, Ordinary Shares
held by it, her or him, as applicable, subject to certain exceptions enumerated
in Section 5(c) of this Agreement and Section 5(h) of the Underwriting
Agreement.

 

6.                      Remedies. The Sponsor and each of the Insiders hereby
agree and acknowledge that (i) each of the Underwriters and the Company would be
irreparably injured in the event of a breach by the Sponsor or such Insider of
its, her or his obligations, as applicable under paragraphs 3, 4, 5, 7, 10 and
11, (ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7.                      Payments by the Company. Except as disclosed in the
Prospectus, neither the Sponsor nor any affiliate of the Sponsor nor any
director or officer of the Company nor any affiliate of the directors and
officers shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any payment of a loan or other compensation
prior to, or in connection with any services rendered in order to effectuate the
consummation of the Company’s initial Business Combination (regardless of the
type of transaction that it is).

 

8.                      Director and Officer Liability Insurance. The Company
will maintain an insurance policy or policies providing directors’ and officers’
liability insurance, and the Insiders shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any of the Company’s directors or officers.

 

9.                      Termination. This Letter Agreement shall terminate on
the earlier of (i) the expiration of the Founder Shares Lock-up Period and (ii)
the liquidation of the Company; provided, however, that this Letter Agreement
shall terminate in the event that the Public Offering is not consummated and
closed by December 31, 2020; provided further that paragraph 10 of this Letter
Agreement shall survive such liquidation.

 



4 

 

 

10.                      Indemnification. In the event of the liquidation of the
Trust Account upon the failure of the Company to consummate its initial Business
Combination within the time period set forth in the Charter, the Sponsor (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened) to which the Company may become subject as a result of any claim by
(i) any third party for services rendered or products sold to the Company
(except for the Company’s independent auditors) or (ii) any prospective target
business with which the Company has discussed entering into a transaction
agreement (a “Target”); provided, however, that such indemnification of the
Company by the Indemnitor (x) shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered or products sold to the
Company or a Target do not reduce the amount of funds in the Trust Account to
below the lesser of (i) $10.00 per Public Share and (ii) the actual amount per
Public Share held in the Trust Account as of the date of the liquidation of the
Trust Account if less than $10.00 per Public Share due to reductions in the
value of the trust assets, in each case net of interest that may be withdrawn to
pay the Company’s tax obligations, (y) shall not apply to any claims by a third
party or Target who executed a waiver of any and all rights to the monies held
in the Trust Account (whether or not such waiver is enforceable) and (z) shall
not apply to any claims under the Company’s indemnity of the Underwriters
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. The Indemnitor shall have the right to defend against any such
claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the
Indemnitor, the Indemnitor notifies the Company in writing that it shall
undertake such defense.

 

11.                      Forfeiture of Founder Shares. To the extent that the
Underwriters do not exercise their option to purchase additional Units within 45
days from the date of the Prospectus in full (as further described in the
Prospectus), the Sponsor agrees to automatically surrender to the Company for no
consideration, for cancellation at no cost, an aggregate number of Founder
Shares so that the number of Founder Shares will equal of 20% of the sum of the
total number of Ordinary Shares and Founder Shares outstanding at such time. The
Sponsor and Insiders further agree that to the extent that the size of the
Public Offering is increased or decreased, the Company will effect a share
capitalization or a share repurchase, as applicable, with respect to the Founder
Shares immediately prior to the consummation of the Public Offering in such
amount as to maintain the number of Founder Shares at 20% of the sum of the
total number of Ordinary Shares and Founder Shares outstanding at such time.

 

12.                      Entire Agreement. This Letter Agreement constitutes the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by (1) each Insider that is
the subject of any such change, amendment, modification or waiver and (2) the
Sponsor.

 

13.                      Assignment. No party hereto may assign either this
Letter Agreement or any of its rights, interests, or obligations hereunder
without the prior written consent of the other parties. Any purported assignment
in violation of this paragraph shall be void and ineffectual and shall not
operate to transfer or assign any interest or title to the purported assignee.
This Letter Agreement shall be binding on the Sponsor, each of the Insiders and
each of their respective successors, heirs, personal representatives and assigns
and permitted transferees.

 

14.                      Counterparts. This Letter Agreement may be executed in
any number of original or facsimile counterparts, and each of such counterparts
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

 

15.                      Effect of Headings. The paragraph headings herein are
for convenience only and are not part of this Letter Agreement and shall not
affect the interpretation thereof.

 



5 

 

 

16.                      Severability. This Letter Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Letter Agreement
or of any other term or provision hereof. Furthermore, in lieu of any such
invalid or unenforceable term or provision, the parties hereto intend that there
shall be added as a part of this Letter Agreement a provision as similar in
terms to such invalid or unenforceable provision as may be possible and be valid
and enforceable.

 

17.                      Governing Law. This Letter Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction. The parties
hereto (i) all agree that any action, proceeding, claim or dispute arising out
of, or relating in any way to, this Letter Agreement shall be brought and
enforced in the courts of New York City, in the State of New York, and
irrevocably submit to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive, and (ii) waive any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

 

18.                      Notices. Any notice, consent or request to be given in
connection with any of the terms or provisions of this Letter Agreement shall be
in writing and shall be sent by express mail or similar private courier service,
by certified mail (return receipt requested), by hand delivery or facsimile or
other electronic transmission.

 

[Signature Page Follows]

 



6 

 

 

  Sincerely,       Vy Global Growth Management Co.       By: /s/ John
Hering           Name: John Hering   Title: Manager       Alexander Tamas      
By: /s/ Alexander Tamas       John Hering       By: /s/ John Hering       Katja
Lake       By: /s/ Katja Lake       Daniel Schwarz       By: /s/ Daniel Schwarz
      Hugo Barra       By: /s/ Hugo Barra       Julie Herendeen       By: /s/
Julie Herendeen       Steve Huffman       By: /s/ Steve Huffman       Sujay
Jaswa       By: /s/ Sujay Jaswa

   

[Signature to Letter Agreement]

 

 

 

 

  Justin Kan       By: /s/ Justin Kan       Javier Olivan       By: /s/ Javier
Olivan

 

Acknowledged and Agreed:

 

Vy Global Growth

 

By: /s/ John Hering  

Name: John Hering

Title: Chief Executive Officer

 

[Signature to Letter Agreement]

 



 

 